Citation Nr: 0015895	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  95-12 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to nonservice-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from August 1972 to 
November 1973.



This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  The Board in April 
1997 remanded the case for further development.

The record shows that the veteran brought a timely appeal to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") from a June 11, 1999, 
decision of the Board that denied entitlement to nonservice-
connected disability pension benefits.  The Court vacated the 
Board's decision and remanded the case for another decision 
taking into consideration matters raised in its order.  

The Board in March 2000 advised the representative of the 
opportunity to submit additional evidence and argument in 
support of the appeal.  The representative in March 2000 
submitted written argument to the Board and information from 
the veteran.  In April 2000 the veteran's attorney advised 
the Board that the appellant did not intend to submit 
additional evidence or argument.


FINDINGS OF FACT

1.  The veteran, age 50, has competed a GED level of 
education and has work experience in management, maintenance 
and plumbing.

2.  He has disabling hypertension manifested by predominately 
diastolic pressure less than 110 and systolic pressure less 
than 200; medication is required. 

3.  His diabetes mellitus now requires daily insulin and 
restricted diet; prior to 1997 he was maintained with oral 
medication and diet and activities were not carefully 
regulated on account of the disability.  




4.  The veteran has left knee pain deemed likely the result 
of arthritis; there is no demonstrable limitation of motion 
or instability currently shown. 

5.  Pseudofolliculitis barbae is present on an exposed 
surface without marked disfigurement or constant, extensive 
lesions.

6.  The veteran does not have a lifetime disability which 
would render it impossible for an average person to follow a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
nonservice-connected diabetes mellitus have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.1, 4.2, 
4.3, 4.7 (1999) and 4.119, Diagnostic Code 7913 in effect 
prior to June 6, 1996 and as amended.

2.  The criteria for ratings in excess of 10 percent for 
nonservice-connected hypertension, a left knee disorder and 
pseudofolliculitis barbae have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 
4.20, 4.40, 4.45, 4.59, 4.71a, 4.104, 4.118, Diagnostic Codes 
5003, 5257, 5260, 5261, 7806 (1999) and 7101, in effect prior 
to January 12, 1998 and as amended.

3.  The appellant is less than 100 percent disabled, does not 
meet the schedular requirements for a permanent and total 
disability rating, is not rendered unemployable by the 
disabilities of record, and is not shown to be unemployable 
on an extraschedular basis.  38 U.S.C.A. §§ 1502(a), 1521, 
1155, 5107 (West 1991 & Supp. 1999);  38 C.F.R. 
§§ 3.321(b)(2), 3.340, 3.341, 3.666, 4.1, 4.7, 4.15, 4.17, 
4.18, 4.19, 4.25 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The record shows that it was in September 1993 when the 
veteran filed his initial application with VA for nonservice-
connected disability pension benefits.  He had the required 
character of discharge and wartime service during the Vietnam 
era.  He reported his date of birth in February 1950, that he 
completed three years of high school and last worked in 
management in 1974.  The veteran reported on the application 
form that he was married with no dependent children.

The RO obtained medical records from the Texas Department of 
Corrections (TDC) that showed a record of treatment beginning 
in 1977.  Pertinent to the veteran's claim, the record showed 
ongoing treatment of hypertension with medication and 
diastolic pressures below 100 predominating.  A work 
restriction assessment in 1993 prohibited standing more than 
four hours without rest or lifting more than 50 pounds.  He 
had 20/20 corrected visual acuity bilaterally.  The physical 
capability coding corresponded with the work assignment 
limitations.  Review by a physician in late April 1993 noted 
that significant change would not be expected.  He reported 
plumbing as his occupation and complained of diabetes, 
arthritis and vision problems.  His diabetes was maintained 
with a 2400-calorie diet and oral medication.  The record 
also showed early references to pseudofolliculitis barbae and 
infected pustules without drainage in late 1993.  There was a 
reference to a left knee injury in 1994.  

The TDC record of medical treatment in 1994 showed medication 
for hypertension with blood pressure predominating below 100 
diastolic.  The oral medication and diet continued as 
treatment for diabetes.  The findings for each disability 
were essentially unchanged in 1995.  A work restriction 
record in 1995 noted lifting limited to 50 pounds or less and 
limited standing.  Another health summary noted only the 
lifting restriction.  



More recent records from TDC show in 1997 the veteran was 
placed on insulin for diabetes in addition to continued diet 
maintenance.  His hypertension was essentially unchanged from 
the standpoint of manifested readings and need for medication 
maintenance.  

When VA examined the veteran in early 1998 the TDC records 
and VA medical file were available to the examiner for 
review.  The examiner noted the veteran complained of 
arthritis of the left knee, hypertension and diabetes 
mellitus and that he had a work history in management and 
construction work.  The veteran reported he was married with 
two stepchildren.  He also mentioned that he had a twelfth 
grade education and a GED.  The examiner reported the 
veteran's medical history was negative for tuberculosis, 
myocardial infarction, cerebrovascular accident, peptic 
ulcer, hepatitis, carcinoma or seizure disorder.  He also 
reportedly had no history of mental problems.  It was noted 
that about a decade earlier the veteran had received 
medication for positive purified protein derivative but had a 
normal chest x-ray.  He also reported a remote finger 
fracture on the right hand.

The examiner reported the veteran's present illnesses 
consisted of hypertension treated with medication, diabetes 
mellitus which had been treated with insulin for almost a 
year in addition to diet and left knee pain which reportedly 
had been diagnosed as arthritis at the TDC.  He denied any 
complications of diabetes.  He complained of occasional 
headaches and dizziness, occasional popping and swelling of 
the left knee and pseudofolliculitis barbae which allowed him 
to use clippers instead of shaving.  He recently had 
circumcision because of yeast infection as a diabetic.

The veteran reported that he was a member of a TDC  "flower 
squad" that took care of flowerbeds.  The work consisted of 
planting, replanting, weeding, watering, pruning and 
aerating.  He said that he worked 30 hours a week, did not do 
heavy lifting and had help with heavy work as needed.    




The examiner noted from the TDC optometry records in early 
1996 there was no reference to diabetic retinopathy or other 
abnormality possibly related to diabetes.  An early 1998 
progress note of examination found blood pressure was 143/96 
with medication for the disorder and insulin dependent 
diabetes.

On the current examination the veteran's blood pressure was 
154/97 and 145/91.  The examiner reported a normal head, ear, 
eye, nose and throat.  The lungs were clear without rales, 
wheezes or rhonchi.  Heart sounds were normal without murmur, 
gallop or ectopy.  The abdomen was benign wound hernia or 
palpable organs.  Both knees were normal without major 
deformity, negative varus and valgus stress test and full 
range of motion.  The left knee also showed no swelling, 
inflammation or effusion.  

The examiner found the veteran had palpable peripheral 
pulses, normal gait and unlimited mobility.  The veteran was 
described as muscular, well developed and in no distress.  
The diagnosis was insulin dependent diabetes mellitus, 
asymptomatic hypertension on medication and arthritis of the 
left knee with definite popping on flexion and extension.  

The examiner opined that the veteran could continue safely 
his present work and that he had no functional limitation 
performing his present job unless his diabetes or 
hypertension progressed and/or he developed complications.  
The examiner referred to previous tests in the record and 
thought the routine chest x-ray, electrocardiogram and 
routine laboratory work-up were not mandatory in this case.  

The veteran's December 1999 letter, submitted by his attorney 
in March 2000, contained a list of family members he wished 
to claim as dependents.  His attorney identified the family 
members as dependents who may be entitled to disbursement of 
an award of nonservice-connected disability pension.  In 
April 2000, the attorney advised the Board that there would 
be no additional evidence or argument beyond that submitted 
with the previous correspondence.


Criteria

Every claimant has the right to written notice of the 
decision made on his or her claim, the right to a hearing, 
and the right of representation.  Proceedings before VA are 
ex parte in nature, and it is the obligation of VA to assist 
a claimant in developing the facts pertinent to the claim and 
to render a decision that grants every benefit that can be 
supported in law while protecting the interests of the 
Government.  38 C.F.R. § 3.103.

(a) Where there is a well-grounded claim for disability 
compensation or pension but medical evidence accompanying the 
claim is not adequate for rating purposes, a Department of 
Veterans Affairs examination will be authorized.  This 
paragraph applies to original and reopened claims as well as 
claims for increase submitted by a veteran, surviving spouse, 
parent, or child.  Individuals for whom an examination has 
been scheduled are required to report for the examination.  

(b) Provided that it is otherwise adequate for rating 
purposes, any hospital report, or any examination report, 
from any government or private institution may be accepted 
for rating a claim without further examination. 

However, monetary benefits to a former prisoner of war will 
not be denied unless the claimant has been offered a complete 
physical examination conducted at a Department of Veterans 
Affairs hospital or outpatient clinic.  

(c) Provided that it is otherwise adequate for rating 
purposes, a statement from a private physician may be 
accepted for rating a claim without further examination.  
38 C.F.R. § 3.326.



Reexaminations, including periods of hospital observation, 
will be requested whenever VA determines there is a need to 
verify either the continued existence or the current severity 
of a disability. Generally, reexaminations will be required 
if it is likely that a disability has improved, or if 
evidence indicates there has been 
a material change in a disability or that the current rating 
may be incorrect. Individuals for whom reexaminations have 
been authorized and scheduled are required to report for such 
reexaminations. Paragraphs (b) and (c) of this section 
provide general guidelines for requesting reexaminations, but 
shall not be construed as limiting VA's authority to request 
reexaminations, or periods of hospital observation, at any 
time in order to ensure that a disability is accurately 
rated. 38 C.F.R. § 3.327.

In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5.

Nonservice-connected pension is payable to any veteran who 
served at least 90 days during a period of war who is 
permanently and totally disabled from a nonservice-connected 
disability that is not the result of his own misconduct. 38 
U.S.C.A. § 1521. A veteran is considered to be permanently 
and totally disabled if he is suffering from a disability or 
combination of disabilities that are sufficient to prevent 
the average person from following a substantially gainful 
occupation that is reasonably certain to continue throughout 
his life, or if he is in fact unemployable as a result of 
disability or disabilities that are reasonably certain to 
continue throughout his life.  38 U.S.C.A. § 1502.

The statutory framework creates both an objective standard 
and a subjective standard for determining if a veteran is 
permanently and totally disabled.  Talley v. Derwinski, 2 
Vet. App. 282 (1992).


In determining total disability ratings, consideration is 
given to whether the veteran has a disability or disabilities 
which are sufficient to render it impossible for the average 
person to follow a substantially gainful occupation. 38 
C.F.R. §§ 3.340, 4.15.

In order to be considered permanently and totally disabled 
under this objective standard, if the veteran has only one 
disability, it must be evaluated at 60 percent or more. 38 
C.F.R. §§ 4.16, 4.17. If he has two or more disabilities, one 
disability must be evaluated at 40 percent or more and he 
must have additional disabilities to bring the total 
evaluation to 70 percent or more. 38 C.F.R. § 4.16 (a). If 
this objective standard is met, pension is established. 
Talley, 2 Vet. App. at 288.

The 1945 Schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation, disability and death pension, and in 
eligibility determinations. The provisions contained in the 
rating schedule will 
represent as far as can practicably be determined, the 
average impairment in earning capacity in civil occupations 
resulting from disability.

 (b) Exceptional cases (2) Pension. Where the evidence of 
record establishes that an 
applicant for pension who is basically eligible fails to meet 
the disability requirements based on the percentage standards 
of the rating schedule but is found to be unemployable by 
reason of his or her disability (ies), age, occupational 
background and other related factors, the following are 
authorized to approve on an extra-schedular basis a permanent 
and total disability rating for pension purposes: the 
Adjudication Officer; or where regular schedular standards 
are met as of the date of the rating decision, the rating 
board.  38 C.F.R. § 3.321.

Permanent total disability ratings for pension purposes are 
authorized for disabling conditions not the result of the 
veteran's own willful misconduct whether or not they are 
service connected. (b) Criteria. In addition to the criteria 
for determining total 
disability and permanency of total disability contained in 
Sec. 3.340, the following special considerations apply in 
pension cases: 

(1) Permanent total disability pension ratings will be 
authorized for congenital, developmental, hereditary or 
familial conditions, provided the other requirements for 
entitlement are met. 

(2) The permanence of total disability will be established as 
of the earliest date consistent with the evidence in the 
case. Active pulmonary tuberculosis not otherwise established 
as permanently and totally disabling will be presumed so 
after 6 months' hospitalization without improvement. The same 
principle may be applied with other types of disabilities 
requiring hospitalization for indefinite periods. The need 
for hospitalization for periods shorter or longer than 6 
months may be a proper basis for determining permanence. 
Where, in application of this principle, it is necessary to 
employ a waiting period to determine permanence of totality 
of disability and a report received at the end of such period 
shows the veteran's condition is unimproved, permanence may 
be established as of the date of entrance into the hospital. 

Similarly, when active pulmonary tuberculosis is improved 
after 6 months' hospitalization but still diagnosed as active 
after 12 months' hospitalization permanence will also be 
established as of the date of entrance into the hospital. In 
other cases the rating will be effective the date the 
evidence establishes permanence.

(3) Special consideration must be given the question of 
permanence in the case of veterans under 40 years of age. For 
such veterans, permanence of total disability requires a 
finding that the end result of treatment and adjustment to 
residual handicaps (rehabilitation) will be permanent 
disability of the required degree precluding more than 
marginal employment. Severe diseases and injuries, including 
multiple fractures or the amputation of a single extremity, 
should not be taken 
to establish permanent and total disability until it is shown 
that the veteran after treatment and convalescence, has been 
unable to secure or follow employment because of the 
disability and through no fault of the veteran.

(4) The following shall not be considered as evidence of 
employability: (i) Employment as a member-employer or similar 
employment obtained only in competition with disabled 
persons. (ii) Participation in, or the receipt of a 
distribution of funds as a result of participation in, a 
therapeutic or rehabilitation activity under 38 U.S.C. 1718.  

(5) The authority granted the Secretary under 38 U.S.C. 
1502(a)(2) to classify as permanent and total those diseases 
and disorders, the nature and extent of which, in the 
Secretary's judgment, will justify such determination, will 
be exercised under Sec. 3.321(b).

(c) Temporary program of vocational rehabilitation training 
for certain pension recipients. (1) When a veteran under age 
45 is awarded disability pension during the period beginning 
on February 1, 1985, and ending on December 31, 1995, the 
Vocational Rehabilitation and Counseling Division will be 
notified so that an evaluation may be made, as provided in 
Sec. 21.6050, to determine that veteran's potential for 
rehabilitation.

(2) If a veteran secures employment within the scope of a 
vocational goal identified in his or her individualized 
written vocational rehabilitation plan, or in a related field 
which requires reasonably developed skills and the use of 
some or all of the training or services furnished the veteran 
under such plan, not later than one year after eligibility to 
counseling under Sec. 21.6040(b)(1) of this chapter expires, 
the veteran's permanent and total evaluation for pension 
purposes shall not be terminated by reason of the veteran's 
capacity to engage in such employment until the veteran has 
maintained that employment for a period of not less than 12 
consecutive months.  38 C.F.R. § 3.342.

The ability to overcome the handicap of disability varies 
widely among individuals. The rating, however, is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap which must 
be overcome and not from individual success in overcoming it. 

However, full consideration must be given to unusual physical 
or mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability. Total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation; 

Provided, that permanent total disability shall be taken to 
exist when the impairment is reasonably certain to continue 
throughout the life of the disabled person. The following 
will be considered to be permanent total disability: the 
permanent loss of the use of both hands, or of both feet, or 
of one hand and one foot, or of the sight of both eyes, or 
becoming permanently helpless or permanently bedridden. Other 
total disability ratings are scheduled in the various bodily 
systems of this schedule.  38 C.F.R. § 4.15.

All veterans who are basically eligible and who are unable to 
secure and follow a substantially gainful occupation by 
reason of disabilities which are likely to be permanent shall 
be rated as permanently and totally disabled. For the purpose 
of pension, the permanence of the percentage requirements of 
Sec. 4.16 is a requisite. When the percentage requirements 
are met, and the disabilities involved are of a permanent 
nature, a rating of permanent and total disability will be 
assigned if 
the veteran is found to be unable to secure and follow 
substantially gainful employment by reason of such 
disability. Prior employment or unemployment status is 
immaterial if in the judgment of the rating board the 
veteran's disabilities render him or her unemployable. In 
making such determinations, the following guidelines will be 
used:

(a) Marginal employment, for example, as a self-employed 
farmer or other person, while employed in his or her own 
business, or at odd jobs or while employed at less than half 
the usual remuneration will not be considered incompatible 
with a determination of unemployability, if the restriction, 
as to securing or retaining better employment, is due to 
disability.


(b) Claims of all veterans who fail to meet the percentage 
standards but who meet the basic entitlement criteria and are 
unemployable, will be referred by the rating board to the 
Adjudication Officer under Sec. 3.321(b)(2) of this chapter.  
38 C.F.R. § 4.17.

A permanent and total disability rating under the provisions 
of Secs. 4.15, 4.16 and 4.17 will not be precluded by reason 
of the coexistence of misconduct disability when:  (a) A 
veteran, regardless of employment status, also has innocently 
acquired 100 percent disability, or (b) Where unemployable, 
the veteran has other disabilities innocently acquired which 
meet the percentage requirements of Secs. 4.16 and 4.17 and 
would render, in the judgment of the rating agency, the 
average person unable to secure or follow a substantially 
gainful occupation.  38 C.F.R. § 4.17a.

A veteran may be considered as unemployable upon termination 
of employment which was provided on account of disability, or 
in which special consideration was given on account of the 
same, when it is satisfactorily shown that he or she is 
unable to secure further employment. With amputations, 
sequelae of fractures and other residuals of traumatism shown 
to be of static character, a showing of continuous 
unemployability from date of incurrence, or the date the 
condition reached the stabilized level, is a general 
requirement in order to establish the fact that present 
unemployability is the result of the disability. However, 
consideration 
is to be given to the circumstances of employment in 
individual claims, and, if the employment was only 
occasional, intermittent, tryout or unsuccessful, or 
eventually terminated on account of the disability, present 
unemployability may be attributed to the static disability. 
Where unemployability for pension previously has been 
established on the basis of combined service-connected and 
nonservice-connected 
disabilities and the service-connected disability or 
disabilities have increased in severity, Sec. 4.16 is for 
consideration.  38 C.F.R. § 4.18.






Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating. Age, as such, is a factor only in 
evaluations of disability not resulting from service, i.e., 
for the purposes of pension.  38 C.F.R. § 4.19.

Where any individual to or for whom pension is being paid 
under a public or private law administered by the Department 
of Veterans Affairs is imprisoned in a Federal, State or 
local penal institution as the result of conviction of a 
felony or misdemeanor, such pension payments will be 
discontinued effective on the 61st day of imprisonment 
following conviction. The payee will be informed of his or 
her rights and the rights of dependents to payments while he 
or she is imprisoned as well as the conditions under which 
payments to him or to her may be resumed on his or her 
release from imprisonment. Payments of pension authorized 
under this section will continue until notice is received in 
the Department of Veterans Affairs that the imprisonment has 
terminated. 

(a) Disability pension. Payment may be made to the spouse, 
child or children of a veteran disqualified under this 
section: (1) If the veteran continues to be eligible except 
for the provisions of this section, and (2) If the annual 
income of the spouse or child is such that death pension 
would be payable. (3) At the rate payable under the death 
pension law or the rate which the veteran was receiving at 
the time of imprisonment, whichever is less. (4) From the day 
following the date of discontinuance of payments to the 
veteran, subject to payments made to the veteran over the 
same period, if an informal claim is received within 1 year 
after notice to the veteran as required by this section and 
any necessary evidence is received within 1 year from the 
date of request; otherwise payments may not be made for any 
period prior to the date of receipt of a new informal claim.

(b) Death pension. Payment may be made to a child or children 
where a surviving spouse or child is disqualified under this 
section: (1) If surviving spouse is disqualified to child or 
children at the rate of death pension payable if there were 
no such surviving spouse; or (2) If a child is disqualified, 
to a surviving spouse or other child or children at the rate 
of death pension payable if there were no such child, and (3) 
From the day following the date of discontinuance of payments 
to the disqualified person, subject to payments made to that 
person over the same period if evidence of income is received 
within 1 year after date of request; otherwise payments may 
not be made for any period prior to the date of receipt of an 
informal claim. (4) The income limitation applicable to 
eligible persons will be that which would apply if the 
imprisoned person did not exist.

(c) Resumption of pension upon release from incarceration. 
Pension will be resumed as of the day of release if notice 
(which constitutes an informal claim) is received within 1 
year following release; otherwise resumption will be 
effective the date of receipt of such notice. Where an award 
or increased award was made to any other payee based upon the 
disqualification of the veteran, surviving spouse, or child 
while in prison, such award will be reduced or discontinued 
as of date of last 
payment and pension will be resumed to the released prisoner 
at a rate which will be the difference, if any, between the 
total pension payable and the amount which was paid to the 
other person or persons through the date of last payment and 
thereafter the full rate.

(d) Veteran entitled to compensation. If an imprisoned 
veteran is entitled to a lesser rate of disability 
compensation, it shall be awarded as of the 61st day of 
imprisonment in lieu of the pension the veteran was receiving 
if the veteran has neither spouse nor child. If the veteran 
has a spouse or a child, compensation will be awarded only 
after the veteran has been furnished an explanation of the 
effect of electing compensation on the amount available for 
apportionment. If the veteran then requests compensation, it 
shall be awarded from the date veteran requests the 
Department of Veterans Affairs to take such action.  
38 C.F.R. § 3.666.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  For the application of this 
schedule, accurate and fully descriptive medical examinations 
are required, with emphasis upon the limitation of activity 
imposed by the disabling condition. 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1999), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 117 (1999). 

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Hypertensive vascular disease (hypertension and isolated 
systolic hypertension) with diastolic pressure predominantly 
130 or more shall be rated 60 percent.  




With diastolic pressure predominantly 120 or more, a 40 
percent rating is provided.  

Where the diastolic pressure is predominantly 110 or more, 
or; systolic pressure predominantly 200 or more, a 20 percent 
rating is provided.  

A 10 percent rating is provided for diastolic pressure 
predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
38 C.F.R. § 4.104, Diagnostic Code 7101 effective January 12, 
1998.

Hypertensive vascular disease (essential arterial 
hypertension) with diastolic pressure predominantly 130 or 
more and severe symptoms may be rated 60 percent.  

With diastolic pressure predominantly 120 or more and 
moderately severe symptoms a 40 percent rating is provided.  

Where the diastolic pressure is predominantly 110 or more 
with definite symptoms a 20 percent rating is provided.  

A 10 percent rating is provided for diastolic pressure 
predominantly 100 or more.  Note 1: For the 40 percent and 60 
percent ratings under Code 7101, there should be careful 
attention to diagnosis and repeated blood pressure readings.  
Note 2: When continuous medication is shown necessary for 
control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a minimum rating of 10 
percent will be assigned.  38 C.F.R. § 4.104, Diagnostic Code 
7101 in effect prior to January 12, 1998.


A 100 percent rating is provided for diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.

A 60 percent rating is provided for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.

A 40 percent rating is provided for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  A 20 percent rating is provided for diabetes 
mellitus requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet. A 10 percent rating 
is provided for diabetes mellitus manageable by restricted 
diet only. Note (1): Evaluate compensable complications of 
diabetes separately unless they are part of the criteria used 
to support a 100 percent evaluation. Noncompensable 
complications are considered part of the diabetic process 
under diagnostic code 7913. Note (2): When diabetes mellitus 
has been conclusively diagnosed, do not request a glucose 
tolerance test solely for rating purposes.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913, effective June 6, 1996, 61 
Fed. Reg. 20440-20447 (May 7, 1996).

The rating criteria for evaluation of diabetes mellitus prior 
to June 6, 1996 provided a 10 percent rating for mild 
disease, controlled by restricted diet, without insulin, 
without impairment of health or vigor or limitation of 
activity.

A 20 percent rating was provided for moderate disease with 
moderate insulin or oral hypoglycemic agent dosage, and 
restricted (maintenance) diet; without impairment of health 
or vigor or limitation of activity.

The rating criteria provided a 40 percent rating for 
moderately severe disease, requiring large insulin dosage, 
restricted diet, and careful regulation of activities, i.e., 
avoidance of strenuous occupational and recreational 
activities.  

A 60 percent rating was provided for severe diabetes mellitus 
with episodes of ketoacidosis or hypoglycemic reactions, but 
with considerable loss of weight and strength and with mild 
complications, such as pruritus ani, mild vascular 
deficiencies, or beginning diabetic ocular disturbances. 

A 100 percent rating was provided for pronounced, 
uncontrolled disease, that is, with repeated episodes of 
ketoacidosis or hypoglycemic reactions, restricted diet, and 
regulation of activities, with progressive loss of weight and 
strength or severe complications. 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (effective prior to June 6, 1996).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: 


(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  

(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 

(d) Excess fatigability. 

(e) Incoordination, impaired ability to execute skilled 
movements smoothly. 

(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. 


The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested for 
pain on both active and passive motion, in weight bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Arthritis, degenerative (hypertrophic or osteoarthritis): 
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003. 

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below: With X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent.  With X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  Note (1): The 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Note (2): The 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be utilized in 
rating conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  Diagnostic Code 5003.

Other impairment of the knee, recurrent subluxation or 
lateral instability that is severe shall be rated 30 percent, 
if moderate, 20 percent and if slight, 10 percent.  
Diagnostic Code 5257.


Cartilage, semilunar, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint shall be rated 
20 percent.  Diagnostic Code 5258.

Limitation of flexion of the leg to 15°shall be rated 30 
percent.  Flexion limited to 30° shall be rated 20 percent.  
Flexion limited to 45° shall be rated 10 percent.  Flexion 
limited to 60° shall be rated 0 percent.  Diagnostic Code 
5260.

Limitation of extension of the leg to 45° shall be rated 50 
percent.  Extension limited to 30° shall be rated 40 percent.  
Extension limited to 20° shall be rated 30 percent.  
Extension limited to 15° shall be rated 20 percent.  
Extension limited to 10° shall be rated 10 percent and 
extension limited to 5° shall be rated 0 percent.  Diagnostic 
Code 5261.

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement that for the knee is 
flexion 140 degrees and extension 0 degrees.  38 C.F.R. 
§ 4.71, Plate II.

Ankylosis of the knee extremely unfavorable, in flexion at an 
angle of 45° or more shall be rated 60 percent.  In flexion 
between 20° and 45° shall be rated 50 percent.  In flexion 
between 10° and 20° shall be rated 40 percent.  Favorable 
angle in full extension, or in slight flexion between 0 and 
10° shall be rated 30 percent.  Diagnostic Code 5256.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

The rating schedule provides a 50 percent rating for eczema 
with ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant.  A 30 percent rating is provided for eczema with 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  A 10 percent rating is provided for eczema 
with exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  A 0 percent rating is 
provided for eczema with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  Diagnostic Code 7806. 

The rating schedule provides that Leishmaniasis, americana 
(mucocutaneous, espundia), Leishmaniasis, old world 
(cutaneous, oriental sore), Lupus erythematosus, discoid, 
Pinta, Tuberculosis luposa (lupus vulgaris), Verruga peruana, 
Dermatophytosis, Tinea barbae, Pemphigus, Psoriasis, 
Dermatitis exfoliativa, New growths, malignant, skin, New 
growths, benign, skin are to be rated for eczema unless 
otherwise provided, dependent upon location, extent, and 
repugnant or otherwise disabling character of manifestations.  
Note: The most repugnant conditions may be submitted for 
Central Office rating with several unretouched photographs. 
Total disability ratings may be assigned without reference to 
the Central Office in the most severe cases of pemphigus and 
dermatitis exfoliativa with constitutional symptoms. 

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

To establish entitlement to VA non-service-connected 
disability pension under 38 U.S.C. § 1521, a veteran must (1) 
have served during a period of war for 90 days or more (or 
have been discharged or released from service during a period 
of war for a service-connected disability), (2) be 
permanently and totally disabled, and (3) have income below a 
certain standard. 38 U.S.C. § 1521(a), See Grantham v. Brown, 
8 Vet. App. 228, 234 (1995), rev'd in part on other grounds, 
114 F.3d 1156 (1997); Brown (Clem) v. Derwinski, 2 Vet. App. 
444, 446 (1992); Roberts v. Derwinski, 2 Vet. App. 387, 389 
(1992).  The standard for well groundedness would obviously 
be somewhat lower.  Having reviewed the recent case law, the 
Board finds the veteran's claim for pension is well grounded.  
This is because he has qualifying wartime service, he has 
completed the VA pension application as to his income and he 
may have the requisite total disability rating.  The only 
element in dispute here is whether his disabilities cause him 
to be so totally and permanently disabled as to be 
unemployable when all of his disabilities are properly 
evaluated.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999). 

The Board finds that the record is adequate for an informed 
determination, although the veteran's attorney appears to 
argue that the VA examination completed in 1998 did not 
satisfy the Board remand, thereby creating a potential for 
prejudice.  Stegall v. West, 12 Vet. App. 268 (1998).  The 
Board disagrees, the examination was a general medical 
examination that took into account the veteran's disabilities 
and also reviewed other contemporaneous and historical 
medical information.  

The examiner commented on the extent of the veteran's 
disabilities and the resulting functional limitation.  The 
examination appeared to survey all systems rather than 
directing attention only to those specific areas of concern 
to the veteran.  The TDC medical records, reviewed by the 
examiner, are extensive and offer information relevant to 
rating the veteran's disabling conditions and assessing 
functional limitations from the perspective of employability.  
38 C.F.R. §§ 3.326, 3.327.  Nor did the examiner feel that 
further studies or other examinations were indicated or 
necessary in view of the record.  Another factor the Board 
must note is that the veteran through his attorney has 
indicated that other medical evidence is not available which 
shows an appreciably different disability picture.  So the 
record as it now stands is viewed as the best evidence for 
evaluating the pension claim, as there is no other evidence 
of significance outstanding which has been brought to the 
Board's attention.  It is for these reasons that the Board 
finds no compelling reason to remand the case at this time.

Turning to the merits of this case, it is well established 
that determinations of permanent total disability for pension 
purposes are based on non-service-connected disability or 
combined non-service-connected and service-connected 
disabilities.  38 C.F.R. § 3.314(b)(2).  Generally total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a).  The 
record shows there are no service-connected disabilities. 
Characteristics such as age, education, employment history, 
and physical and mental disabilities are considered.  38 
C.F.R. §§ 3.321, 4.15 (1999).

There are three different means by which a person can obtain 
a non-service connected pension based on permanent and total 
disability.  First, under 38 C.F.R. § 3.340(a)(2), a total 
rating is authorized for any disability or combination of 
disabilities for which the VA Schedule for Rating 
Disabilities prescribes a 100 percent evaluation.  This 
implements the relevant statute which contemplates a lifetime 
disability which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 U.S.C. § 1502(a)(1). 

This objective standard is not met here as there is nothing 
in the evidence which shows that higher ratings than those 
currently assigned by the RO are warranted, except for 
pseudofolliculitis barbae.  The clinical evidence does not 
support a finding that the veteran meets the requirements of 
the average person test provided under 38 U.S.C. § 
1502(a)(1).  The Board must observe that the maximum ratings 
available for hypertension, the left knee and 
pseudofolliculitis are each less than 100 percent.  A 100 
percent rating is provided for diabetes mellitus but the 
criteria are significantly greater than the veteran's level 
of disability as evidenced in the comprehensive TDC record 
and the recent VA examination.  

Even if a disability is less than total according to the 
rating schedule, VA pension may still be awarded as set forth 
under 38 C.F.R. § 4.16(a).  The same percentage requirements 
are used for total disability ratings for pension purposes, 
see 38 C.F.R. § 4.17, but the regulation provides for 
extraschedular consideration for a veteran failing to meet 
the percentage standards but who meets the basic entitlement 
criteria and is unemployable.  The requirements of § 4.16(a) 
require if there is only one disability, it must be ratable 
at 60 percent or more; if there are two or more disabilities, 
there shall be at least one disability ratable at least 40 
percent, and sufficient additional disability to bring the 
combined rating to at least 70 percent. Factors considered in 
addition to the disabilities are age, occupational background 
and other related factors.  38 C.F.R. § 3.321(b)(2). 

Sections 4.17 and 3.321(b)(2) establish subjective standards 
by providing pension eligibility for a veteran whose 
disability does not meet the objective criteria but which for 
that particular veteran is so incapacitating as to preclude a 
substantially gainful occupation.  Talley v. Derwinski, 2 
Vet. App. 282, 288 (1992).  The rating schedule will apply 
unless there are exceptional or unusual factors which render 
application of the schedule impractical." Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  The disabilities must be of a 
permanent nature and because of such disabilities the veteran 
is found to be unable to secure and follow substantially 
gainful employment.  38 U.S.C.A. § 1502(a). 



The veteran does not meet this regulatory threshold.  
Regarding hypertension and diabetes mellitus, the schedular 
rating criteria were changed effective January 12, 1998 and 
June 6, 1996, respectively.  Where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The previous criteria 
are being applied in evaluating each disability for the 
period prior to the effective date of the changed regulation 
since retroactive application would not be in accord with the 
law or regulations by which the Board is bound in its 
decisions.  38 U.S.C.A. §§ 5110(g); 38 C.F.R. §§  3.114, 
3.400(p); Cf. DeSousa v. Gober, 10 Vet. App. 461, 466-67 
(1997), VAOPGCPREC 3-00 and VAOPGCPREC 5-94. 

Regarding hypertension, the Board must point out that the 
disability is controlled with medication and the 
predominating diastolic and systolic pressure is well below 
the threshold for a 20 percent evaluation.  The previous and 
current regulatory criteria are rather mechanical at this 
level.  And, the presentation of hypertension in the TDC 
record and the recent VA examination show a disability more 
nearly approximating the 10 percent criteria.  The Board's 
assessment coincides with that of the RO.

As for diabetes mellitus the Board finds no basis to increase 
the 20 percent rating.  Under the previous criteria insulin 
maintenance was a threshold element of the 40 percent rating.  
The record shows diabetes maintained by oral medication and 
diet prior to the effective date of the changed regulations.  
Currently, there is no evidence that the veteran's activities 
are regulated on account of diabetes.  His work restrictions, 
according to the TDC records, were on account of hypertension 
and vision.  The veteran stated there was no additional 
medical evidence and neither the record of treatment for 
diabetes on file or as reviewed by the VA examiner in 1998 
mentioned restricted activity as a result of diabetes.  

Concerning the left knee, the VA medical evaluation, in the 
Board's opinion, was sufficient to apply the provisions of 
38 C.F.R. §§ 4.40 and 4.45 and commented on the extent of 
functional loss as discussed in DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  It was the holding in Johnson v. Brown, 9 
Vet. App. 7, 10 (1996), that functional loss due to pain will 
be rated at the same level as the functional loss where 
motion is impeded.  The veteran's left knee disability is 
rated in accordance with the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, which assess basically the level of 
orthopedic disturbance from limitation of motion as primary 
rating criteria rather than subluxation or lateral 
instability.  The Board finds this rating scheme appropriate 
in view of the diagnosis for the knee and symptomatology.  38 
C.F.R. §§ 4.20, 4.21.  Arthritis of the left knee is likely 
according to the recent examination.

Applying this information to the rating schedule criteria 
leads the Board to conclude that an increased evaluation is 
not warranted.  The knee symptoms, overall, do appear to more 
closely approximate a level of impairment contemplated in a 
schedular evaluation of 10 percent.  The rating scheme does 
not require a mechanical application of the schedular 
criteria, and here applying the rating schedule liberally 
results in a 10 percent evaluation recognizing an 
occasionally symptomatic knee characterized by painful motion 
but not instability or limitation of motion currently.  TDC 
records fail to confirm appreciable limitation of motion or 
instability. 

The intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint would 
clearly be appropriate in the veteran's case and allow for a 
10 percent rating under 38 C.F.R. § 4.59.  The record does 
not confirm recurrent subluxation or lateral instability.  
The Board is aware of the recently issued precedent opinion 
of the VA General Counsel that authorizes multiple ratings 
for a disability where there is additional disability 
currently existing characterized by different manifestations.  
VAOPGCPREC 23-97.  See also VAOPGCPREC 9-98.  

The Board is bound by precedent opinions of the VA General 
Counsel.  38 U.S.C.A. § 7104(c).  However, the facts of this 
case do not support the assignment of multiple ratings and 
the current rating of 10 percent accounts for demonstrable 
functional impairment that otherwise would not be compensable 
under the specific rating criteria for limitation of motion.  
The examiner did not infer or suggest that there was 
increased functional impairment in the left knee with work or 
activity. 

The Board differs with the RO regarding the rating for 
nonservice-connected pseudofolliculitis barbae.  Overall, the 
disability is shown to occupy the face, an exposed surface.  
Although TDC records show the veteran has from time to time 
received treatment for exacerbations of the disorder, it is 
not described as markedly disfiguring or characterized by 
constant, extensive lesions.  The rating criteria applied 
liberally more nearly approximate the 10 percent criteria.

In summary, none of the veteran's permanent disabilities are 
rated at 40 percent disabling or more and the combined 
rating, at 40 percent, is less than the 70 percent required 
when there are two or more disabilities present.  The 
combined rating did not change as a result of the 10 percent 
evaluation for pseudofolliculitis barbae.  38 C.F.R. § 4.25.  
Therefore the Board finds that the appellant does not meet 
the disability ratings required by the regulations for non-
service-connected pension and fails to establish entitlement 
under the first or second means.  

The Board has noted the reference to vision problems but that 
the veteran appears to have no appreciable vision defect with 
correction.  In any event, 20/20 corrected visual acuity as 
noted in the TDC records would correspond to a noncompensable 
evaluation.  38 C.F.R. § 4.84a.  The RO has rated post-
traumatic stress disorder as noncompensable and nonservice-
connected.  However there is currently no evidence of any 
psychiatric disability no matter how diagnosed in the record 
productive of an evaluation in excess of 0 percent, and 
specified psychiatric disorder was complained of on the 
recent VA examination.  Therefore the Board finds there is no 
permanent psychiatric disorder shown to warrant any rating in 
excess of 0 percent.  


A third means for a veteran to obtain nonservice-connected 
pension in provided under 38 C.F.R. § 4.17(b) where those who 
are basically entitled but fail to meet the percentage 
criteria and are unemployable by reason of disability, age, 
occupational background and other related factors.  Section 
3.321(b)(2).  Unlike the compensation version of the 
regulation the extraschedular pension determinants do not 
expressly mention any exceptional or unusual factors or 
provide corresponding examples of "other related factors" 
that would be different from the marked interference with 
employment or frequent periods of hospitalization.  

The RO considered whether the veteran would be eligible for 
pension on  extraschedular basis under section 3.321(b)(2).  
The Board concludes that he is not unemployable as a result 
of his various non-service-connected disabilities.  The 
veteran at age 50 with a high school education and varied 
work background does have appreciable permanent disabilities.  
However, the work restrictions notwithstanding, he is clearly 
capable of performing manual labor.  His work now is 
analogous to landscape maintenance and being able to lift 50 
pounds and stand four hours seems to contemplate appreciable 
functional capacity.  

The veteran is not restricted to sedentary employment, which 
he likely could perform in view of his self-reported 
employment background in management.  Further, the medical 
evidence he produced form TDC does not suggest that his 
disabilities prevent him from engaging in substantially 
gainful employment or that he is permanently unemployable in 
view of the available physical classification options.  In 
addition, the 1998 VA medical examination concluded that he 
could function safely in his current work without functional 
limitation.  

Although the veteran is incarcerated, he is performing work 
that exists in the general population, which the Board finds 
is substantial evidence that he would not be precluded from 
acquiring gainful employment, but for his incarceration.  

There does not appear to be any exceptional or unusual 
factors that make him permanently and totally disabled given 
nature of his medical treatment reported in the extensive 
treatment record and his ability to work nearly a normal work 
week at his current maintenance position.  Thus, the benefit-
of-the-doubt rule does not apply as for reasons stated the 
preponderance of the evidence is against the claim.


ORDER

Entitlement to nonservice-connected disability pension 
benefits is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 


